Citation Nr: 0623470	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-42 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The RO received the veteran's claim for a back disability in 
January 2002, and a claim for hearing loss disability in 
December 2002.  The May 2003 rating decision denied both 
claims.  The veteran disagreed and timely appealed.

The veteran and his representative appeared at a hearing 
which was chaired by the undersigned Veterans Law Judge (VLJ) 
at the RO on April 20, 2005.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the Veterans Benefits 
Administration (VBA) via the VA Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's current back 
disability is unrelated to his military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a back disability.

The veteran seeks entitlement to service connection for a low 
back disability.  He contends, in substance, that his claimed 
disability had its inception during his military service.

As is discussed elsewhere in this decision, the other issue 
on appeal, entitlement to service connection for bilateral 
hearing loss, is being remanded for additional evidentiary 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the RO sent the veteran a 
letter, dated March 2002, that informed him of the statutory 
requirements for a claim for service-connected disability.  
Specifically, the letter stated that the veteran must submit 
proof that he served in the military, provide evidence of a 
current disability, provide evidence that the injury or 
disability happened during service, provide evidence of 
medical treatment of the disability since service, evidence 
that the current disability was caused by an injury or 
disease incurred in or made worse during service, and any 
other evidence that may support his claim.  Additionally, the 
veteran was specifically informed of what he had to submit to 
substantiate his claim.  The March 2002 letter informed the 
veteran that VA would obtain all evidence kept by VA and any 
other Federal agency, request private medical records on his 
behalf and request statements from people who knew him and 
who could describe his symptoms.  The veteran was told that a 
VA physical examination would be provided if necessary  

A second letter was sent in July 2002, that informed the 
veteran that it was his responsibility to obtain records from 
Froedtert Hospital.  He was told that his service medical 
records (SMRs) did not show treatment for a back injury, and 
that it was important for him to identify all evidence of 
treatment for the injury.  Other sources of potential 
evidence were also described.  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

A third letter was sent in April 2003, specifically informing 
the veteran regarding his claim for hearing loss.  The letter 
told the veteran that his SMR did not show treatment for 
hearing loss and that he must submit evidence showing 
"inservice occurrence or aggravation of your claimed disease 
or injury."  He was again informed veteran that VA would 
obtain all evidence kept by VA and any other Federal agency, 
request private medical records on his behalf and request 
statements from people who knew him and who could describe 
his symptoms.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to 
entitlement to compensation under 38 U.S.C. § 1151.  The 
Board notes that 38 U.S.C. § 1151 provides compensation for 
disabilities related to VA care as though those disabilities 
were service-connected.  

The Dingess Court held that 38 C.F.R. §§ 5103(a) and 3.159(b) 
apply to all five elements of a "service connection" claim, 
and require VA to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on a lack of evidence as 
to element (3) relationship of the veteran's disability to 
his military service.  As explained above, he has received 
proper VCAA notice as to his obligations and those of VA with 
respect to that crucial element.  

As discussed below, the Board is granting the veteran's claim 
of entitlement to service connection for hearing loss.  It is 
not the Board's responsibility to assign a disability rating 
or an effective date therefor.  The Board is confident that 
the RO will provide the veteran with appropriate notice under 
Dingess before doing so.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's SMRs, Social Security Administration (SSA) records, 
VA medical records and private medical records pertaining to 
his claim.  A VA audiology examination was completed in July 
2004.  Importantly, the veteran has identified no additional 
information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As noted in the Introduction, the veteran and his 
representative appeared before the undersigned VLJ and 
presented evidence and argument in support of the veteran's 
claim.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran contends that he was kicked on the tailbone by a 
drill sergeant during his basic training and that this 
resulted in his current back disability.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Board will address each Hickson 
element in order.

The record contains evidence that the veteran currently 
suffers from a back disability.  The veteran first underwent 
disc surgery in 1965, and has since had multiple surgeries on 
his back.  Thus, element (1), medical evidence of a current 
disability, is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

The veteran's SMRs fails to establish element (2), medical 
evidence of disease during service, and the record does not 
contain any other evidence of a disease process of the back 
during service.  There are no entries in the SMR that 
indicate treatment for or complaints of back pain.  

[The only reference in the SMRs regarding the veteran's back 
is recorded on the entrance physical and indicates that the 
examining medical officer noted "moderate thoracic 
kyphosis."  This record predates service and is not 
replicated in the remaining SMRs or in post-service medical 
records.  Moreover, the veteran seeks service connection for 
a low back disability, not a thoracic spine disorder.]

The Board also notes that degenerative disease of the back 
was not manifested to a compensable degree within the one 
year presumptive period after service.  See 38 C.F.R. 
§ 3.309(a) (2005).

With respect to in-service injury, the veteran has contended 
that he suffered a low back injury in service due to his 
being kicked in the tailbone.  See the April 2005 hearing 
transcript, page 10.  While not necessarily disbelieving the 
veteran's report of the incident, for reasons explained 
immediately below the Board finds that the evidence is 
against a finding that he experienced a back injury 
therefrom.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).   

Here, the Board must weigh the veteran's recent statement 
that his low back was injured in service against the utterly 
negative SMRs.  Moreover, the record includes numerous 
medical histories recorded by various private treating 
physicians between 1970 and 1995.  In none of those 
histories, which include reference to the back condition, did 
the veteran state that he suffered a back or tailbone injury 
during his military service.  As an example, in a detailed 
report of the veteran's medical history dated April 8, 1976, 
it was stated: "He . . . was in the service for about 
2 years with no physical or mental problems."   

The definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact; 
i.e., the lack of evidence is itself evidence.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  Thus, the 
fact that the veteran did not report any in-service injury to 
examining physicians during a 25 year period tends to prove 
that his statements regarding the injury in-service are not 
true.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints].  See also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by a claimant].  

Thus, the fact that the SMRs, and the post-service medical 
records for several decades after service, are silent as to 
the now-claimed in-service back injury is of greater 
probative value than the veteran's statement in support of 
his claim.  

It appears that the import of the veteran's contention is 
that the kick to the rear in service caused sub-clinical 
damage which was not manifested until after service.  To the 
extent that the veteran is expressing an opinion to the 
effect that the incident in service caused an injury (i.e., 
actual damage) to his back, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to opine on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For those reasons, the Board concludes that element (2), in-
service disease or injury, has not been satisfied.  The claim 
for service connection of a back disability fails on this 
basis alone.

The Board also notes that element (3), medical nexus, is also 
not met.  There is no competent medical evidence which 
attributes the veteran's current back problem to his military 
service.  On the contrary, the veteran's medical history 
indicates that there were several injuries suffered post-
service that were attributed as the cause of the back 
conditions leading to surgery.  Variously, they include 
automobile accidents, a slip and fall on the veteran's front 
porch, and work-related strains of the back.  

To the extent that the veteran now contends that the kick in 
1960 caused his current spine disorder, his lay opinion is 
entitled to no weight of probative value.  
See Espiritu, supra.  Thus, the claim also fails for this 
reason also.

In summary, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a back disability.  The benefit sought on appeal is 
accordingly denied. 




ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

2.  Entitlement to service connection for bilateral hearing 
loss.

The veteran contends that during service he was exposed to 
extreme noise levels which resulted in a bilateral hearing 
loss.  See the April 2005 hearing transcript, page 3.  
However, the evidence of record raises the matter of whether 
the hearing loss in fact existed before veteran's enlistment, 
and if so whether it was aggravated beyond its normal course 
due to noise exposure or any other incident of service.

Specifically, service records show that that the veteran 
underwent an enlistment examination on October 24, 1960 which 
includes a whispered voice test which resulted in a finding 
of normal hearing [15/15].  However, according to an 
audiometric hearing test given on November 7, 1960, 14 days 
after the veteran's enlistment examination, the veteran had a 
hearing loss.  The audiometric results, converted to ISO 
units, show a hearing loss of 40 decibels bilaterally at 3000 
hertz.  
As the record now stands, two conclusions are possible: (1) 
hearing loss existed on enlistment, which was not detected 
via the crude whisper test employed; or 
(2) an unexplained and significant hearing loss occurred 
during the two-week period between the veteran's enlistment 
examination and the audiometric examination.

The Board additionally notes that the record includes a 
report of statements made by the veteran to Dr. L.W., a 
private audiologist, who reported that the veteran "noted 
that he was diagnosed with an idiopathic, bilateral hearing 
loss at approximately 6 years of age."    

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified medical practitioner.  See 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

For the reasons stated above, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  VBA should contact the veteran in 
writing and request that he provide or 
specifically and sufficiently identify 
any medical or other records  that 
pertain to his hearing loss.  VBA should 
attempt to obtain any medical records so 
identified for inclusion in the claims 
folder.  

2.  VBA should arrange for a VA 
audiologist to review the veteran's VA 
claims folder.  The reviewing audiologist 
should express an opinion whether the 
veteran's hearing loss pre-existed his 
military service.  In connection 
therewith, to the extent possible, the 
examiner should comment on whether the 
whisper test given during the veteran's 
entrance examination would have detected 
the hearing loss later detected by the 
audiometric test two weeks later.  

If it is determined that hearing loss 
pre-existed the veteran's military 
service, the reviewer should opine 
whether the veteran's hearing loss was 
aggravated during his military service.  
Any appropriate consultation and/or 
diagnostic testing should be undertaken 
if deemed to be necessary by the 
reviewer.  

A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
hearing loss.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


